PER CURIAM.
Appellant, Bonnie Banegas, appeals a summary judgment in favor of appellee, Ziff Associates (“owner-lessor”). We affirm.
If it were alleged that the tenant-lessee was the agent of the owner-lessor then summary judgment would not be proper. See Vic Potamkin Chevrolet v. Horne, 505 So.2d 560 (Fla. 3d DCA 1987); Anderson v. Walthal 468 So.2d 291 (Fla. 1st DCA 1985). Here, however, pursuant to the lease, tenant-lessee maintained control of the premises and there was no agency relationship. Therefore, the owner-lessor had no legal duty to maintain a safe premises. See Santiago v. Allen, 449 So.2d 388 (Fla. 3d DCA 1984).
Affirmed.